Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Information Disclosure Statement submitted by Applicant on March 23, 2021 has been received and fully considered.

Claim 1 has been canceled.

Claims 2-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is YAMADA (U.S. Patent No. 7,916,518). YAMADA discloses a memory device includes data register and charge pump and regulating circuits. YAMADA fails to show or suggest the limitations of a device information register configured to indicate whether the NAND flash memory device supports the external Vpp power supply voltage; a device control register configured to be set for enabling the external Vpp power supply voltage when a configuration command is received from a memory controller; and power management circuitry configured to generate a plurality of internal voltages by utilizing the external Vpp power supply voltage when the external Vpp power supply voltage is enabled by the device control register, and generate the plurality of internal voltages without the external Vpp power supply voltage when the external Vpp power supply voltage is not enabled by the device control register, each of the plurality of internal voltages being greater than the external Vpp power supply voltage, and the plurality of internal voltages being applied to a selected wordline during a page program operation for programming the data to selected row of NAND flash memory cells coupled to the selected wordline.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 AM to 04:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827